Citation Nr: 1741008	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss prior to May 19, 2010, and in excess of 10 percent thereafter.

2. Entitlement to an initial compensable disability rating for skin cancer residuals of the eye, nose, ear, neck, and chest (skin cancer residuals).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1954 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at an August 2009 Board videoconference hearing; a transcript of the hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The Veteran was informed of this and offered the opportunity for a new hearing.  In a July 2017 response, the Veteran declined to have another Board hearing and asked that the case be considered based on the evidence of record.

In June 2010, the RO awarded a 10 percent disability rating for the Veteran's hearing loss, effective May 19, 2010.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In February 2010, July 2013, and September 2014, the Board remanded the Veteran's claims for further development.  There has been substantial compliance with the Board's remand directives as to the issue of entitlement to an increased rating for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  
The Board notes that the first volume of the Veteran's original claims file was lost and had to be "rebuilt."  Despite efforts undertaken by the AOJ, multiple documents received throughout the appeal period were unable to be obtained and are considered permanently unavailable.  These include the original claim for service connection for skin cancer, dated May 16, 2001; February 19, 2003 rating decision; notice of disagreement, dated February 5, 2004; and the claim for an increased rating, dated November 23, 2005.  The AOJ however was able to obtain VA treatment records dated throughout the appeal period, as well as copies of scanned non-VA records from Bridgewater Speech and Hearing dated July 1, 2008 and August 19, 2008.  The medical and lay evidence currently of record provides a picture of the symptoms and resultant occupational impairments associated with the service-connected disabilities throughout the appeal period.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for skin cancer residuals and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On VA audiological testing in December 2006, the Veteran's hearing acuity was Level III in the right ear and Level II in the left ear.

2. On VA audiological testing in May 2010, the Veteran's hearing acuity was Level IV in the right ear and Level V in the left ear.

3. On VA audiological testing in April 2015, the Veteran's hearing acuity was Level II in the right ear and Level III in the left ear.




CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss prior to May 19, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2. From May 19, 2010, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for Bilateral Hearing Loss - Analysis

The Veteran is in receipt of a noncompensable rating for bilateral hearing loss prior to May 19, 2010, and a 10 percent rating thereafter.  The Veteran generally alleges that he is entitled to increased ratings for bilateral hearing loss for the entire period on appeal.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

On the VA audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
70
LEFT
30
30
65
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.  The Veteran reported having difficulty understanding normal conversations when he was unable to see the speaker's face, and when in a crowd or other background noise.  

Using Table VI, the Veteran's December 2006 examination results revealed Level III hearing loss in the right ear and Level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

On the private audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
n/a
65
LEFT
25
40
60
n/a
65

Speech discrimination testing revealed speech recognition ability of 76 percent in the right ear and of 88 percent in the left ear.  However, it is unclear whether the speech discrimination testing used the Maryland CNC test, as is required by federal regulations.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.



On the private audiological evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
60
LEFT
35
45
75
70
65

While speech discrimination testing was performed, it is unclear whether the test was the Maryland CNC.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.

During the August 2009 Board hearing, the Veteran stated that he had to be looking at a person when they were speaking in order to clearly hear.  He indicated that background noise made it difficult for him to hear.

On the VA audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
65
LEFT
35
35
70
65
65

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 70 percent in the left ear.  

Using Table VI, the Veteran's May 2010 examination results revealed Level IV hearing loss in the right ear and Level V in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  

On the VA audiological evaluation for treatment purposes in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
65
65
LEFT
40
40
70
70
70

Speech audiometry revealed speech recognition ability of 76 percent in both the right and left ears.  However, in December 2015, a VA audiologist stated that the Maryland CNC wordlist is not used for typical outpatient audiology examinations and was not used on the March 2014 examination.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.

On the VA audiological evaluation in April 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
70
LEFT
40
40
70
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  

The April 2015 VA examiner stated that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings, noting that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  She further stated that the Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he is unable to see the speaker.  He may have trouble working in noisy environments and in environments which require him to often use non face-to-face communications equipment, or in jobs which require a great deal of attention to high pitched sounds.  

Using Table VI, the Veteran's April 2015 examination results revealed Level II hearing loss in the right ear and Level III in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence supports a finding that a compensable rating for bilateral hearing loss is not warranted prior to May 19, 2010.  While the May 2010 VA audiological evaluation indicated that a 10 percent rating for bilateral hearing loss was warranted, the April 2015 VA audiological evaluation indicated that the Veteran's hearing loss was less severe than indicated by the prior evaluation and a noncompensable rating was warranted.  However, no explanation was given for this apparent improvement in the Veteran's hearing.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the May 2010 VA examination best reflects the Veteran's current level of hearing loss.  Therefore, from May 19, 2010, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  The Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.  

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a compensable rating for bilateral hearing loss prior to May 19, 2010, and in excess of 10 percent thereafter.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to May 19, 2010, and in excess of 10 percent thereafter, is denied. 


REMAND

In July 2013 and September 2014, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his skin cancer residuals.  The Board directed that color photographs of the head, face and neck be provided.  See Note (3) of the criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Code 7800-7818 (2016), noting that unretouched color photographs be taken into consideration when evaluating under these criteria.  While such photographs were added to the Veteran's claims file in February 2017, they are of poor quality and limited value, as currently presented.  Consequently, another remand is necessary to obtain clear photographs of the Veteran's head, face, and neck.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the Veteran is invited to provide clear unretouched photographs.

Finally, the Board must defer consideration of the issue of entitlement to a TDIU, as it is inextricably intertwined with the issue of entitlement to an increased rating for skin cancer residuals.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current nature and severity of skin cancer residuals of the eye, nose, ear, neck, and chest. 

Clear and unretouched color photographs of the head, face, and neck, to include any scars related to skin cancer residuals, should be taken and associated with the record.  

The examiner should do the following: 

(a) Identify any characteristics of disfigurement of the head, face, or neck attributable to the scarring, including scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

(b) Also state whether there is visible or palpable tissue loss and either gross distortion or asymmetry of one, two, or three features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) attributable to the scarring. 

(c) Describe whether there is any impairment associated with the scarring of the face, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 
(d) Describe the number of unstable or painful service-connected scars.

The examiner should include the measurement instrument in the photographs to enable Board corroboration of the actual scar measurements, if possible.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given reasonable time to respond, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


